Title: From John Adams to C. W. F. Dumas, 13 June 1785
From: Adams, John
To: Dumas, C. W. F.


          
            Sir
            Bath Hotel Westminster, June 13. 1785
          
          I am honoured with yours of the 7. and 8 of June.
          I have been introduced here, to Sir James Harris, who Seems to be a Sensible and agreable Man. I Should think it most adviseable, for you and for myself if I were at the Hague, to behave Towards him as the Minister of a Sovereign in Amity with the United States, not discovering any Aversion or Jealousy, on one side more than common, nor more Confidence or Attachment on the other.
          I have been received here by the King and Queen, with decided Marks of Respect, Such demonstrate the determination of their Majestys to treat the United States compleatly on a footing with other Souvereign Powers: but I am far from concluding from thence, that the Ministry will do what We think they ought to do. Time alone can discover, and perhaps not a Short time, neither.
          I am much obliged to you, for communicating my Letters to Mr Fagel and for your Care of the Passports. I have written fully to Mr Fagel, acording to the Advice of our Friend the Baron De Linden, whom I always esteemed and in whom I have found Since I have been here, more estimable Qualities than ever. Sensible, judicious and attentive, as a publick Minister, and friendly and obliging as a private Gentleman.
          Do you think there ever was in any Country a Phænominon more rare, that I am in this. You will not wonder that the Telescopes of all the Astronomers are lifted up to make their Observations. You will See by the Gazettes that I have Still the Honour of meriting the Hatred of our old Boston Tories, whose Malice has constantly born Testimony in my Favour these five and twenty years. it is a comfort to me that it Still continues Steady. my Conscience would misgive me, if they Should become my Friends. I have never found in Life any other Men, So gifted in the Art of Lying, as they.
          My Regards to Madam and Miss. / adieu
          
            John Adams
          
          
            P.S. Let me pray you, Sir, to make my most respectfull Compliments to Mr Fagel and to render him my Thanks for his Kindness and obliging Politeness to me upon this and all other Occasions.
          
        